Citation Nr: 1535143	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for chronic low back strain.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, with service in the Army National Guard and a period of active duty training from March 1978 to July 1978.
These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded these issues in November 2013 and March 2015 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 Board remand instructed the RO to: 1) use all available resources to verify the Veteran's current address and contact information; 2) schedule the Veteran for a VA psychiatric examination; 3) schedule the Veteran for a VA back examination; 4) if the Veteran fails to report to either examination, document in the claims file all attempts to schedule the examination, including a copy of the notice letter scheduling the examination and whether any notice was returned as undeliverable; and 5) readjudicate the claim.

The record indicates that the RO attempted to contact the Veteran using multiple phone numbers of record and attempted an online search to obtain the Veteran's current address.  In addition, the record indicates that the Veteran was scheduled for June 2015 VA examinations, which he did not attend.  However, the record does not include copies of notice letters sent to the Veteran scheduling his examinations as requested in the prior Remand, or any notice that the letters were returned as undeliverable.  As a result, the Board finds that these matters must be remanded as the RO failed to comply with the Board's March 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  VA should use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be associated with his claims file. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise to determine the current nature and likely etiology of all diagnosed psychiatric disorders found to be present, including MDD, bipolar disorder, and PTSD. The entire claims file must be reviewed by the examiner. 

For each diagnosed psychiatric disorder found to be present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disability is related to any incident of the Veteran's military service. 

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the alleged stressors the diagnosis is based on must be identified. 

The examination report must include a complete rationale for all opinions expressed. 

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected low back disability.  The entire claims file must be reviewed by the examiner. 

All signs and symptoms necessary for rating the Veteran's low back disability, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning. 

The examination report must include a complete rationale for all opinions expressed. 

4.  VA must document in the claims file all attempts to schedule the Veteran for the examination, including a copy of that notice scheduling the examination and whether any notice was returned as undeliverable.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




